Citation Nr: 0321747
Decision Date: 08/28/03	Archive Date: 01/21/04

DOCKET NO. 99-07 402               DATE AUG 28, 2003

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for malaria, emphysema,
coronary artery disease, or peripheral vascular disease, due to
tobacco use during service.

3. Whether new and material evidence as been submitted to reopen a
claim for service connection for residuals of shrapnel wounds of
the left face, neck, right jaw, left index finger; residuals of a
bayonet wound of the left hip, left ankle, left knee, left leg
disabilities, malaria, a bronchial infection and a urinary
disability.

REPRESENTATION

Appellant represented by: Joe E. Bell, Attorney

JAMES H. RUSH

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to October
1952.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of rating decisions of the No. Little Rock, Arkansas, Regional
Office (RO) of the Department of Veterans Affairs (VA).

The case was remanded by the Board in November 2000 and September
2001.

REMAND

Regarding the issues of service connection for nicotine dependence
and the disorders for which service connection is sought secondary
thereto: malaria, emphysema, coronary artery disease, and
peripheral vascular disease, including the matters of new and
material evidence for service connection for malaria and a
bronchial infection, it is noted that in September 2001 the Board
remanded these issues for an examination by a psychiatrist to
determine if the veteran met the criteria for a diagnosis of
nicotine dependence pursuant to DSM IV. Review of the record shows
that an examination was performed in July 2002 by a VA
psychologist. The psychologist indicated that the veteran did not
meet the criteria for a diagnosis of nicotine dependence. However,
a VA cardiovascular specialist who also examined the veteran in
July 2002, included a diagnosis of nicotine

- 2 -

dependence. Where there is a wide diversity of medical opinion, an
additional examination should be performed. Cousino v. Derwinski,
1 Vet. App. 536 (1991).

As part of the requested development the veteran was requested to
indicate whether he was awarded the Purple Heart Medal for the
shell fragment wound and bayonet wound which reportedly occurred in
Korea and to identify the approximate months and year of the wounds
and the specific unit to which he was assigned. Although the
veteran completed the appropriate release of information forms he
did not furnish the requested information. Also, of record is a
1998 statement from Dr. Tracy. However, the Board requested copies
of the actual treatment records.

Under these circumstances, the issues must be remanded for the
following:

1. The RO is requested to again ask the veteran whether he was
awarded the Purple Heart Medal or other medals or citations for his
reported combat wounds, the specific units to which he was assigned
when the injuries occurred, and the approximate month and year the
injuries occurred.

2. The RO is requested to obtain copies of the actual treatment
records from Dr. Tracy from 1991 to the present.

3. The veteran should be scheduled for an examination by a -
psychiatrist in order to determine whether the veteran meets, or
has met, the criteria for a diagnosis of nicotine dependence
pursuant to DSM IV. The examiner should elicit a detailed history
from the veteran regarding his smoking history prior to, during and
following his military service. If the specialist determines that
the veteran meets the diagnostic criteria for nicotine dependence,
the examiner should determine whether it is as least as likely as
not that such nicotine

- 3 -

dependence was acquired in service and resulted in the a continued
use of tobacco products after service. The basis for any opinions
expressed should be identified.

If the psychiatrist determines that the veteran does not meet the
criteria for nicotine dependence, the case should be referred to
the VA examiner who conducted the July 31, 2002 examination (if
unavailable to another VA specialist for an addendum. Request the
examiner to render an opinion as to whether it is as likely as not
that the veteran's in-service smoking could have caused his heart
and lung disease. The claimsfolder should be made available for
review in connection with this examination. The specialist should
provide complete rationale for all conclusions reached.

4. A VA examination should be conducted to determine the nature and
severity of any residuals of malaria. All tests deemed necessary
should be performed. The claimsfolder is to be made available to
the examiner for review prior to the examination. All testing,
including blood smears, deemed necessary should be conducted. It is
requested that the examiner obtain a detailed clinical history. The
examiner should identify any residuals resulting from the malaria,
including liver or spleen damage. The examiner should also render
an opinion as to whether it is as likely as not that the malaria
aggravates the heart and lung problems as stated in January 1998 by
Dr. Tracy. A complete rational for any opinion expressed should be
included in the report.

When this action is completed, the claims should be reviewed by the
RO. Should the decision remain adverse, the veteran and his
representative should be furnished a

- 4 -

supplemental statement of the case and afforded a reasonable
opportunity to respond. Thereafter, the case should be returned to
this Board for further appellate consideration. The appellant need
take no action until he is notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

5 -



